Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
APPLICANT’S AMENDMENT OF THE CLAIMS FILED 29 JUNE 2022 HAS BEEN ENTERED. APPLICANT’S REMARKS FILED 29 JUNE 2022 ARE ACKNOWLEDGED. 
CLAIMS 1-30, 32, 34 AND 37-40 ARE CANCELLED. CLAIMS 43-48 HAVE BEEN ADDED. CLAIMS 31, 33, 35, 36 AND 41-48 ARE PENDING.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 31, as presently amended, recite: “A method for the treatment of a bone fracture or bone defect comprising administering a therapeutically effective amount of an anti-gremlin-1 antibody or functionally active fragment, variant or derivative thereof comprising a heavy chain variable region comprising SEQ ID NO: 3 or 4 for heavy chain CDR (HCDR) 1, SEQ ID NO: 5 for HCDR2, SEQ ID NO: 6 for HCDR3 and a light chain variable region comprising SEQ ID NO: 7 for light chain CDR (LCDR) 1, SEQ ID NO: 8 for LCDR2 and SEQ ID NO: 9 for LCDR3, wherein the bone fracture or bone defect is a delayed-union fracture, a non-union fracture, a bone defect with a loss of bone, or a bone disease selected from the group consisting of osteoporosis, osteogenesis imperfecta, and Paget’s disease of bone.” The methods recited in the present claims are not taught or suggested in the prior art, and thus are novel and nonobvious. Also, Applicant’s amendment of claim 31 to limit the bone fracture or bone defect obviates the enablement rejection under 35 U.S.C. 112(a), made of record, and the provisional nonstatutory double patenting rejection over the claims of co-pending Application No. 17/172,109. Applicant’s response and amendment of the claims have overcome all remaining grounds of objections and rejections. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 16, 2022